 

Case 19-17113-LMI Doc 46 Filed 12/09/19 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.g0v
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

[| Original Plan
[| Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
[m] Second Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: Mireya Beatriz Quiroz JOINT DEBTOR: CASE NO.: 19-17113-LMI
SS#: xxx-xx- 3925 _ SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans and

modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to Local
Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of filing
the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a .
partial payment or no payment at all to the secured creditor [] Included [m] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set :
out in Section Iil [_] Included [m] Not included
Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's fees
of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $1,229.11 formonths 1 to 5 ;
2. $1,500.00 formonths 6 to 9 ;
3. $120.00 for months 10 to 36 ;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE [ | PROBONO
Total Fees: $6775.00 Total Paid: $975.00 Balance Due: $5800.00
Payable $117.23 /month (Months 1 to 5)
Payable $1,303.47 /month (Months 6 to 9 )
Payable $0.00 /month (Months 10 to 36 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 + $2,500.00 (MMM) + $100.00 (MMM-Costs) + $150.00 (Costs) + $500.00 (MOD) + $25.00 (MOD-Costs) = $6,775.00

 

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [| NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: U.S, Bank Trust, N.A., as a Trustee of Cabana Series III Trust c/o BSI Financial Services (Proof of Claim #5-1)

 

LF-31 (rev. 10/3/17) Page 1 of 3

 
Case 19-17113-LMI Doc 46 Filed 12/09/19 Page2of3

 

 

 

 

Debtor(s): Mireya Beatriz Quiroz Case number: 19-17113-LMI _
Address: BSI Financial Services Arrearage/ Payoff on Petition Date MMM Adequate Protection
314 Franklin Street MMM Ad P .
Titusville, PA 16354 equate Protection $1,051.04 /month (Months 1 to 5)
MMM Adequate Protection $0.00 /month (Months 6 to 36 )
Last 4 Digits of
Account No.: 6346
Other:
(m] Real Property Check one below for Real Property:
[m [Principal Residence (m|Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_]taxes [_]insurance directly
Address of Collateral:
6562 SW 164 CT, Miami, FL 33193
[_] Personal Property/Vehicle
Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [gm] NONE

C. LIEN AVOIDANCE [| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution forr
the Chapter 13 Trustee.

[_] NONE

[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
i Crestview Lakes HOA, Inc 248 6562 SW 164 CT, Miami, FL 33193

 

5 U.S, Bank Trust, N.A.,c/o 6346 6562 SW 164 CT, Miami, FL 33193
- BSIEi ‘al Servi

IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mt] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [) NONE
D. OTHER: [m] NONE

 

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0.00 /month(Months 1 to 5)
Pay $46.53 /month (Months 6 to 9 )

Pay $108.00 /month (Months 10 to 36 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [m™] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

 

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-17113-LMI Doc 46 Filed 12/09/19 Page 3of3
Debtor(s): Mireya Beatriz Quiroz Case number: 19-17113-LMI _
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[™] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [|] NONE

[m| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the Trustee
with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall provide the
trustee (but not file with the Court) with verification of their disposable income if their gross household income increases by
more than 3% over the previous year’s income. [Miami cases]

 

VIII. NON-STANDARD PLAN PROVISIONS [m| NONE

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Mireya Beatriz Quiroz Debtor November 6, 2019 Joint Debtor
Mireya Beatriz Quiroz Date Date
/s/ Patrick L. Cordero, Esq. November 6, 2019

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan contains no
nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
